Exhibit 10.1

VISTRA ENERGY CORP.

 

 

2016 OMNIBUS INCENTIVE PLAN

Amended and Restated May 20, 2019

 

 

ARTICLE I

PURPOSE

The purpose of this Vistra Energy Corp. 2016 Omnibus Incentive Plan is to
enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Individuals cash and
stock-based incentives in order to attract, retain and reward such individuals
and strengthen the mutuality of interests between such individuals and the
Company’s stockholders. The Plan was originally effective as of the date set
forth in Article XIV (the “Original Plan”), was subsequently amended and
restated effective as of January 1, 2017, and February 26, 2019 (such amended
and restated Plans, the “Amended Plans,” and, collectively with the Original
Plan, the “Prior Plan”) and is hereby amended and restated effective as of
May 20, 2019.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1        “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Committee; provided that, unless
otherwise determined by the Committee, the Common Stock subject to any Option
constitutes “service recipient stock” for purposes of Section 409A of the Code
or otherwise does not subject the Option to Section 409A of the Code.

2.2        “Award” means any award under the Plan of any Stock Option,
Restricted Stock Award, Performance Award, Other Stock-Based Award or Other
Cash-Based Award. All Awards shall be granted by, confirmed by, and subject to
the terms of an Award Agreement executed by the Company and the Participant.



--------------------------------------------------------------------------------

2.3        “Award Agreement” means the written or electronic agreement setting
forth the terms and conditions applicable to an Award.

2.4        “Board” means the Board of Directors of the Company.

2.5        “Cause” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination of
Employment or Termination of Consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a Participant’s: (i) willful and continued failure to perform
Participant’s duties with the Company; (ii) willful and continued failure to
follow and comply with the written policies of the Company as in effect from
time to time; (iii) willful commission of an act of fraud or dishonesty
resulting in economic or financial injury to the Company; (iv) willful
engagement in illegal conduct or gross misconduct; (v) willful breach of any
agreement with the Company or an Affiliate; or (vi) indictment for, conviction
of, or a plea of guilty or nolo contendere to any felony or other crime
involving moral turpitude. No act or failure to act will be treated as willful
if it is done, or omitted to be done, by the Participant in good faith and with
a good faith belief that such act or omission was in the best interests of the
Company; or (b) in the case where there is an employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “cause” (or words of like import), “cause” as defined under
such agreement; provided, however, that with regard to any agreement under which
the definition of “cause” only applies on occurrence of a change in control,
such definition of “cause” shall not apply until a change in control actually
takes place and then only with regard to a Termination thereafter. With respect
to a Participant’s Termination of Directorship, “cause” means an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.

2.6        “Change in Control” has the meaning set forth in Section 10.2.

2.7        “Change in Control Price” has the meaning set forth in Section 10.1.

2.8        “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation and other official guidance and
regulations promulgated thereunder.

2.9        “Committee” means any committee of the Board duly authorized by the
Board to administer the Plan. If no committee is duly authorized by the Board to
administer the Plan, the term “Committee” shall be deemed to refer to the Board
for all purposes under the Plan.

2.10        “Common Stock” means the common stock, $0.01 par value per share, of
the Company.



--------------------------------------------------------------------------------

2.11        “Company” means Vistra Energy Corp., a Delaware corporation, and its
successors by operation of law.

2.12        “Consultant” means any natural person who is an advisor or
consultant to the Company or its Affiliates.

2.13        “Disability” means, unless otherwise determined by the Committee in
the applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.

2.14        “Effective Date” means the effective date of the Plan as defined in
Article XIV.

2.15        “Eligible Employees” means each employee of the Company or an
Affiliate.

2.16        “Eligible Individual” means an Eligible Employee, Non-Employee
Director or Consultant who is designated by the Committee in its discretion as
eligible to receive Awards subject to the conditions set forth herein.

2.17        “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Reference to a specific section of the Exchange Act or regulation
thereunder shall include such section or regulation, any valid regulation or
interpretation promulgated under such section, and any comparable provision of
any future legislation or regulation amending, supplementing or superseding such
section or regulation.

2.18        “Fair Market Value” means, for purposes of the Plan, unless
otherwise provided in an Award Agreement or as required by any applicable
provision of the Code or any regulations issued thereunder, as of any date and
except as provided below: (a) if the Common Stock is traded, listed or otherwise
reported or quoted on a national securities exchange, the last sales price
reported for the Common Stock on the applicable date on the principal national
securities exchange in the United States on which it is then traded, listed or
otherwise reported or quoted; or (b) if the Common Stock is not traded, listed
or otherwise reported or quoted on a national securities exchange, the Committee
shall determine in good faith the Fair Market Value in whatever manner it
considers appropriate, taking into account the requirements of Section 409A of
the Code and any other applicable laws, rules or regulations. For purposes of
the grant of any Award, the applicable date shall be the trading day immediately
prior to the date on which the Award is granted. For purposes of the exercise of
any Award, the applicable date shall be the date a notice of exercise is
received by the Committee or, if not a day on which the applicable market is
open, the next day that it is open.

2.19        “Family Member” means “family member” as defined in Section
A.1.(a)(5) of the general instructions of Form S-8 of the United States
Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.20        “Good Reason” means, unless otherwise determined by the Committee in
the applicable Award Agreement, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “good reason” (or words of like import)), the
occurrence, without the Participant’s consent, of either of the following
events: (i) any material diminution of the Participant’s title, duties,
responsibilities or authorities; or (ii) any breach by the Company or the
employing Affiliate, as applicable, of any of its material obligations to the
Participant. Prior to resigning for Good Reason, the Participant shall give
written notice to the Company or the employing Affiliate, as applicable, of the
facts and circumstances claimed to provide a basis for such resignation not more
than sixty (60) days following the date on which the Participant first has
knowledge of such facts and circumstances, and the Company or the employing
Affiliate, as applicable, shall have ten (10) business days after receipt of
such notice to cure (and if so cured, the Participant shall not be permitted to
resign for Good Reason in respect thereof), and the Participant shall resign
within ten (10) business days following the Company’s or the employing
Affiliate’s, as applicable, failure to cure; or (b) in the case where there is
an employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “good reason” (or
words of like import), “good reason” as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of “good
reason” only applies on occurrence of a change in control, such definition of
“good reason” shall not apply until a change in control actually takes place and
then only with regard to a Termination thereafter.

2.21        “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee of the Company or its Subsidiaries or Parents (if any) under
the Plan and intended to be and designated as an “Incentive Stock Option” within
the meaning of Section 422 of the Code.

2.22        “Lead Underwriter” has the meaning set forth in Section 13.20.

2.23        “Lock-Up Period” has the meaning set forth in Section 13.20.

2.24        “Non-Employee Director” means a director or a member of the Board,
or the board of directors of any Affiliate, who is not an active employee of the
Company or any Affiliate.

2.25        “Non-Qualified Stock Option” means any Stock Option awarded under
the Plan that is not an Incentive Stock Option.

2.26        “Other Cash-Based Award” means an Award granted pursuant to
Section 9.3 of the Plan and payable in cash at such time or times and subject to
such terms and conditions as determined by the Committee in its sole discretion.

2.27        “Other Stock-Based Award” means an Award under Article IX of the
Plan that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, an Award valued
by reference to an Affiliate.

2.28        “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.

2.29        “Participant” means an Eligible Individual to whom an Award has been
granted pursuant to the Plan.



--------------------------------------------------------------------------------

2.30        “Performance Award” means an Award granted to a Participant pursuant
to Article VIII hereof contingent upon achieving certain Performance Goals.

2.31        “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable,
which goals may include one or more of the performance goals set forth in
Exhibit A hereto.

2.32        “Performance Period” means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.

2.33        “Plan” means this Vistra Energy Corp. 2016 Omnibus Incentive Plan,
as amended or amended and restated from time to time.

2.34        “Proceeding” has the meaning set forth in Section 13.9.

2.35        “Reorganization” has the meaning set forth in Section 4.3(b)(ii).

2.36        “Restricted Stock” means an Award of shares of Common Stock under
the Plan that is subject to restrictions under Article VII.

2.37        “Restriction Period” has the meaning set forth in Section 7.3(a)
with respect to Restricted Stock.

2.38        “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange
Act as then in effect or any successor provision.

2.39        “Section 162(m) of the Code” means the exception for
performance-based compensation under Section 162(m) of the Code and any
applicable Treasury Regulations thereunder.

2.40        “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable Treasury
Regulations and other official guidance thereunder.

2.41        “Securities Act” means the Securities Act of 1933, as amended and
all rules and regulations promulgated thereunder. Reference to a specific
section of the Securities Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

2.42        “Stock Option” or “Option” means any option to purchase shares of
Common Stock granted to Eligible Individuals granted pursuant to Article VI.

2.43        “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.



--------------------------------------------------------------------------------

2.44        “Ten Percent Stockholder” means a person owning stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.

2.45        “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

2.46        “Termination of Consultancy” means: (a) that the Consultant is no
longer acting as a consultant to the Company or any of its Affiliates; or
(b) when an entity (other than the Company) which is retaining a Participant as
a Consultant ceases to be an Affiliate, unless the Participant otherwise is, or
thereupon becomes, a Consultant to the Company or another Affiliate at the time
the entity ceases to be an Affiliate. In the event that a Consultant becomes an
Eligible Employee or a Non-Employee Director upon the termination of such
Consultant’s consultancy, unless otherwise determined by the Committee, in its
sole discretion, no Termination of Consultancy shall be deemed to occur until
such time as such Consultant is no longer a Consultant, an Eligible Employee or
a Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Consultancy in the Award Agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter, provided that any such change to the definition of the
term “Termination of Consultancy” does not subject the applicable Award to
Section 409A of the Code.

2.47        “Termination of Directorship” means: (a) that the Non-Employee
Director has ceased to be a director of the Company or any of its Affiliates; or
(b) when an entity (other than the Company) for which the Participant is serving
as a Non-Employee Director ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, a Non-Employee Director of the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that a Non-Employee Director becomes an Eligible Employee or a Consultant upon
the termination of such Non-Employee Director’s directorship, unless otherwise
determined by the Committee, in its sole discretion, such Non-Employee
Director’s ceasing to be a director of the Company or an Affiliate shall not be
treated as a Termination of Directorship, unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.

2.48        “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and all of its Affiliates; or
(b) when an entity (other than the Company) which is employing a Participant
ceases to be an Affiliate, unless the Participant otherwise is, or thereupon
becomes, employed by the Company or another Affiliate at the time the entity
ceases to be an Affiliate. In the event that an Eligible Employee becomes a
Consultant or a Non-Employee Director upon the termination of such Eligible
Employee’s employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, a Consultant
or a Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award Agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter, provided that any such change to the definition of the
term “Termination of Employment” does not subject the applicable Award to
Section 409A of the Code.



--------------------------------------------------------------------------------

2.49        “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in any entity), whether for value
or no value and whether voluntary or involuntary (including by operation of
law), and (b) when used as a verb, to directly or indirectly transfer, sell,
assign, pledge, encumber, charge, hypothecate or otherwise dispose of (including
the issuance of equity in any entity) whether for value or for no value and
whether voluntarily or involuntarily (including by operation of law).
“Transferred” and “Transferable” shall have a correlative meaning.

ARTICLE III

ADMINISTRATION

3.1        The Committee.    The Plan shall be administered and interpreted by
the Committee. To the extent required by applicable law, rule or regulation, it
is intended that each member of the Committee shall qualify as (a) a
“non-employee director” under Rule 16b-3 and (b) an “independent director” under
the rules of any national securities exchange or national securities
association, as applicable. Notwithstanding the foregoing, for purposes of any
Award granted under the Prior Plan that is intended to constitute “qualified
performance-based compensation” under Section 162(m) of the Code, each member of
the Committee shall also be an “outside director” within the meaning of
Section 162(m) of the Code for purposes of certifying the extent to which any
applicable performance-based conditions are achieved. If it is later determined
that one or more members of the Committee do not so qualify, actions taken by
the Committee prior to such determination shall be valid despite such failure to
qualify.

3.2        Grants of Awards.    The Committee shall have full authority to
grant, pursuant to the terms of the Plan, to Eligible Individuals: (i) Stock
Options, (ii) Restricted Stock, (iii) Performance Awards; (iv) Other Stock-Based
Awards; and (v) Other Cash-Based Awards. In particular, the Committee shall have
the authority:

(a)        to select the Eligible Individuals to whom Awards may from time to
time be granted hereunder;

(b)        to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Individuals;

(c)        to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;

(d)        to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, the exercise or purchase price (if any), any restriction or limitation, any
vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Common Stock relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion); provided that no Award will vest in the ordinary course until
at least the first anniversary of the grant date applicable to such Award (the
“Minimum Vesting Requirement”), except that up to 5% of the Share Reserve may be
used to grant Awards which do not meet the Minimum Vesting Requirement;



--------------------------------------------------------------------------------

(e)        to determine the amount of cash to be covered by each Award granted
hereunder;

(f)        to determine whether, to what extent and under what circumstances
grants of Options and other Awards under the Plan are to operate on a tandem
basis and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;

(g)        to determine whether and under what circumstances a Stock Option may
be settled in cash, Common Stock and/or Restricted Stock under Section 6.4(d);

(h)        to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

(i)        to impose a “blackout” period during which Options may not be
exercised;

(j)        to determine whether to require a Participant, as a condition of the
granting of any Award, not to sell or otherwise dispose of shares of Common
Stock acquired pursuant to the exercise of an Award for a period of time as
determined by the Committee, in its sole discretion, following the date of the
acquisition of such Award; and

(k)        to amend the terms of any Award either prospectively or
retroactively, subject to Section 6.4(l) hereof and provided that such action
does not subject the Award to Section 409A of the Code without the consent of
the Participant.

For the sake of clarity and to the extent permitted by applicable law, the Board
or the Committee may delegate to an officer of the Company the authority to make
Awards hereunder.

3.3        Guidelines.    Subject to Article XI hereof, the Committee shall have
the authority to adopt, alter and repeal such administrative rules, guidelines
and practices governing the Plan and perform all acts, including the delegation
of its responsibilities (to the extent permitted by applicable law and
applicable stock exchange rules), as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any Award Agreements relating thereto); and
to otherwise supervise the administration of the Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or in
any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of the Plan. The Committee may
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws of such domestic or foreign
jurisdictions. Notwithstanding the foregoing, no action of the Committee under
this Section 3.3 shall impair the rights of any Participant without the
Participant’s consent. To the extent applicable, the Plan is intended to comply
with the applicable requirements of Rule 16b-3, and the Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.

3.4        Decisions Final.    Any decision, interpretation or other action made
or taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all
Participants and their respective heirs, executors, administrators, successors
and assigns.



--------------------------------------------------------------------------------

3.5        Designation of Consultants/Liability.

(a)        The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers to grant Awards and/or execute agreements or other
documents on behalf of the Committee.

(b)        The Committee may employ such legal counsel, consultants and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated or
granted authority pursuant to sub-section (a) above shall not be liable for any
action or determination made in good faith with respect to the Plan. To the
maximum extent permitted by applicable law, no officer or employee of the
Company or its Affiliates or member or former member of the Committee or of the
Board shall be liable for any action or determination made in good faith with
respect to the Plan or any Award granted under it.

ARTICLE IV

SHARE LIMITATION

4.1        Shares.

4.2        The aggregate number of shares of Common Stock that may be issued or
used for reference purposes or with respect to which Awards may be granted under
the Plan shall not exceed 37,500,000 shares (subject to any increase or decrease
pursuant to Section 4.3) (the “Share Reserve”), which may be either authorized
and unissued Common Stock or Common Stock held in or acquired for the treasury
of the Company or both.

(a)        The maximum number of shares of Common Stock with respect to which
Incentive Stock Options may be granted under the Plan shall be equal to the
Share Reserve.

(b)        If any Option or Other Stock-Based Award granted under the Plan
expires, terminates or is canceled for any reason without having been exercised
in full, the number of shares of Common Stock underlying any unexercised Award
shall again be available for the purpose of Awards under the Plan.

(c)        If any shares of Restricted Stock, Performance Awards or Other
Stock-Based Awards denominated in shares of Common Stock awarded under the Plan
to a Participant are forfeited for any reason, the number of forfeited shares of
Restricted Stock, Performance Awards or Other Stock-Based Awards denominated in
shares of Common Stock shall again be available for purposes of Awards under the
Plan.

(d)        The maximum grant date fair value of all Awards granted to any
individual for his or her services as a director during any calendar year shall
not exceed $750,000.



--------------------------------------------------------------------------------

(e)        Notwithstanding anything to the contrary contained in the Plan,
shares of Common Stock (i) withheld by the Company, tendered or otherwise used
(A) in payment of the exercise price of a Stock Option or (B) to satisfy tax
withholding in connection with the exercise or settlement of an Award will not
be added (or added back, as applicable) to the aggregate number of shares of
Common Stock available in the Share Reserve; and (ii) reacquired by the Company
on the open market or otherwise using cash proceeds from the exercise of a Stock
Option will not be added (or added back, as applicable) to the aggregate number
of shares of Common Stock available in the Share Reserve.

4.3    Changes.

(a)        The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate or (vi) any other corporate
act or proceeding.

(b)        Subject to the provisions of Section 10.1:

(i)        If the Company at any time subdivides (by any split, recapitalization
or otherwise) the outstanding Common Stock into a greater number of shares of
Common Stock, or combines (by reverse split, combination or otherwise) its
outstanding Common Stock into a lesser number of shares of Common Stock, then
the respective exercise prices for outstanding Awards that provide for a
Participant elected exercise and the number of shares of Common Stock covered by
outstanding Awards shall be appropriately adjusted by the Committee to prevent
dilution or enlargement of the rights granted to, or available for, Participants
under the Plan.

(ii)        Excepting transactions covered by Section 4.3(b)(i), if the Company
effects any merger, consolidation, statutory exchange, spin-off, reorganization,
sale or transfer of all or substantially all the Company’s assets or business,
or other corporate transaction or event in such a manner that the Company’s
outstanding shares of Common Stock are converted into the right to receive (or
the holders of Common Stock are entitled to receive in exchange therefor),
either immediately or upon liquidation of the Company, securities or other
property of the Company or other entity (each, a “Reorganization”), then,
subject to the provisions of Section 10.1, (A) the aggregate number or kind of
securities that thereafter may be issued under the Plan, (B) the number or kind
of securities or other property (including cash) to be issued pursuant to Awards
granted under the Plan (including as a result of the assumption of the Plan and
the obligations hereunder by a successor entity, as applicable), or (C) the
purchase price thereof, shall be appropriately adjusted by the Committee to
prevent dilution or enlargement of the rights granted to, or available for,
Participants under the Plan.



--------------------------------------------------------------------------------

(iii)        If there shall occur any change in the capital structure of the
Company other than those covered by Section 4.3(b)(i) or 4.3(b)(ii), including
by reason of any extraordinary dividend (whether cash or equity), any
conversion, any adjustment, any issuance of any class of securities convertible
or exercisable into, or exercisable for, any class of equity securities of the
Company, then the Committee shall adjust any Award and make such other
adjustments to the Plan to prevent dilution or enlargement of the rights granted
to, or available for, Participants under the Plan.

(iv)        Any such adjustment determined by the Committee pursuant to this
Section 4.3(b) shall be final, binding and conclusive on the Company and all
Participants and their respective heirs, executors, administrators, successors
and permitted assigns. Any adjustment to, or assumption or substitution of, an
Award under this Section 4.3(b) shall be intended to comply with the
requirements of Section 409A of the Code and Treasury Regulation §1.424-1 (and
any amendments thereto), to the extent applicable. Except as expressly provided
in this Section 4.3 or in the applicable Award Agreement, a Participant shall
have no additional rights under the Plan by reason of any transaction or event
described in this Section 4.3.

(v)        Fractional shares of Common Stock resulting from any adjustment in
Awards pursuant to Section 4.3(a) or this Section 4.3(b) shall be aggregated
until, and eliminated at, the time of exercise or payment by rounding-down for
fractions less than one-half and rounding-up for fractions equal to or greater
than one-half. No cash settlements shall be required with respect to fractional
shares eliminated by rounding. Notice of any adjustment shall be given by the
Committee to each Participant whose Award has been adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.

4.4        Minimum Purchase Price. Notwithstanding any provision of the Plan to
the contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

ARTICLE V

ELIGIBILITY

5.1        General Eligibility.    All current and prospective Eligible
Individuals are eligible to be granted Awards. Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the Committee
in its sole discretion.

5.2        Incentive Stock Options.    Notwithstanding the foregoing, only
Eligible Employees of the Company, its Subsidiaries and its Parent (if any) are
eligible to be granted Incentive Stock Options under the Plan. Eligibility for
the grant of an Incentive Stock Option and actual participation in the Plan
shall be determined by the Committee in its sole discretion.

5.3        General Requirement.    The vesting and exercise of Awards granted to
a prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant or Non-Employee Director,
respectively.



--------------------------------------------------------------------------------

ARTICLE VI

STOCK OPTIONS

6.1        Options. Stock Options may be granted alone or in addition to other
Awards granted under the Plan. Each Stock Option granted under the Plan shall be
of one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified Stock
Option.

6.2        Grants. The Committee shall have the authority to grant to any
Eligible Employee one or more Incentive Stock Options, Non-Qualified Stock
Options, or both types of Stock Options, in each case, pursuant to an Award
Agreement. The Committee shall have the authority to grant any Consultant or
Non-Employee Director one or more Non-Qualified Stock Options. To the extent
that any Stock Option does not qualify as an Incentive Stock Option (whether
because of its provisions or the time or manner of its exercise or otherwise),
such Stock Option or the portion thereof which does not so qualify shall
constitute a separate Non-Qualified Stock Option.

6.3        Incentive Stock Options.    Notwithstanding anything in the Plan to
the contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under such Section 422.

6.4        Terms of Options.    Options granted under the Plan shall be subject
to the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable, including those set forth in an Award
Agreement:

(a)        Exercise Price. The exercise price per share of Common Stock subject
to a Stock Option shall be determined by the Committee at the time of grant,
provided that the per share exercise price of a Stock Option shall not be less
than 100% (or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant.

(b)        Stock Option Term. The term of each Stock Option shall be fixed by
the Committee, provided that no Stock Option shall be exercisable more than 10
years after the date the Option is granted; and provided further that the term
of an Incentive Stock Option granted to a Ten Percent Stockholder shall not
exceed five years.

(c)        Exercisability. Unless otherwise provided by the Committee in
accordance with the provisions of this Section 6.4, Stock Options granted under
the Plan shall be exercisable at such time or times and subject to such terms
and conditions as shall be determined by the Committee at the time of grant. If
the Committee provides, in its discretion, that any Stock Option is exercisable
subject to certain limitations (including, without limitation, that such Stock
Option is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after the time of grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion.



--------------------------------------------------------------------------------

(d)        Method of Exercise. Subject to whatever installment exercise and
waiting period provisions apply under Section 6.4(c), to the extent vested,
Stock Options may be exercised in whole or in part at any time during the Option
term, by giving written notice of exercise to the Company (or to its agent
specifically designated for such purpose) specifying the number of shares of
Common Stock to be purchased (which notice may be provided in an electronic form
to the extent acceptable to the Committee and the Company). Such notice shall be
accompanied by payment in full of the purchase price as follows: (i) in cash or
by check, bank draft or money order payable to the order of the Company;
(ii) solely to the extent permitted by applicable law, if the Common Stock is
traded on a national securities exchange, and the Committee authorizes, through
a procedure whereby the Participant delivers irrevocable instructions to a
broker reasonably acceptable to the Committee to deliver promptly to the Company
shares of Common Stock with an aggregate value equal to the purchase price;
(iii) by having the Company withhold shares of Common Stock issuable upon
exercise of the Stock Option; or (iv) on such other terms and conditions as may
be acceptable to the Committee (including, without limitation, with the consent
of the Committee, by payment in full or in part in the form of Common Stock
owned by the Participant, based on the Fair Market Value of the Common Stock on
the payment date as determined by the Committee). No shares of Common Stock
shall be issued until payment therefor, as provided herein, has been made or
provided for.

(e)        Non-Transferability of Options. No Stock Option shall be Transferable
by the Participant other than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter that a Non-Qualified Stock Option that is otherwise not Transferable
pursuant to this Section is Transferable to a Family Member in whole or in part
and in such circumstances, and under such conditions, as specified by the
Committee. A Non-Qualified Stock Option that is Transferred to a Family Member
pursuant to the preceding sentence (i) may not be subsequently Transferred other
than by will or by the laws of descent and distribution; (ii) remains subject to
the terms of the Plan and the applicable Award Agreement; and (iii) may be
exercised by such Family Member. Any shares of Common Stock acquired upon the
exercise of a Non-Qualified Stock Option by a permissible transferee of a
Non-Qualified Stock Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Stock Option shall be subject to the
terms of the Plan and the applicable Award Agreement.

(f)        Termination by Death or Disability. Unless otherwise determined by
the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Termination is by reason of death or
Disability, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant (or in the case of the Participant’s death, by the legal
representative of the Participant’s estate) at any time within a period of one
(1) year from the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options; provided, however, that, in
the event of a Participant’s Termination by reason of Disability, if the
Participant dies within such exercise period, all unexercised Stock Options held
by such Participant shall thereafter be exercisable, to the extent to which they
were exercisable at the time of death, for a period of one (1) year from the
date of such death, but in no event beyond the expiration of the stated term of
such Stock Options.



--------------------------------------------------------------------------------

(g)        Involuntary Termination Without Cause. Unless otherwise determined by
the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Termination is an involuntary
Termination by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of ninety (90) days from the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options.

(h)        Voluntary Resignation. Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is voluntary (other than a voluntary
Termination described in Section 6.4(i)(y) hereof), all Stock Options that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of thirty (30) days from the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options.

(i)        Termination for Cause. Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination (x) is for Cause or (y) is a
voluntary Termination (as provided in Section 6.4(h)) after the occurrence of an
event that would be grounds for a Termination for Cause, all Stock Options,
whether vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.

(j)        Unvested Stock Options. Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, Stock Options that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

(k)        Incentive Stock Option Limitations. To the extent that the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or any
Parent at all times from the time an Incentive Stock Option is granted until
three months prior to the date of exercise thereof (or such other period as
required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option. Should any provision of the Plan not be necessary in
order for the Stock Options to qualify as Incentive Stock Options, or should any
additional provisions be required, the Committee may amend the Plan accordingly,
without the necessity of obtaining the approval of the stockholders of the
Company.

(l)        Stock Option Repricing. Except in connection with a corporate
transaction or event described in Section 4.3, an outstanding Stock Option may
not be modified to reduce the exercise price thereof, nor may an outstanding
Stock Option be canceled in exchange for cash, other Awards or a Stock Option
with an exercise price that is less than the exercise price of the original
Stock Option, unless the relevant action is approved by the stockholders of the
Company.



--------------------------------------------------------------------------------

(m)        Other Terms and Conditions. The Committee may include a provision in
an Award Agreement providing for the automatic exercise of a Non-Qualified Stock
Option on a cashless basis on the last day of the term of such Option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price of such
Non-Qualified Stock Option on the date of expiration of such Option, subject to
Section 13.4. Stock Options may contain such other provisions, which shall not
be inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate. The recipient of a Stock Option under this Article VI shall not be
entitled to receive, currently or on a deferred basis, dividends or dividend
equivalents in respect of the number of shares of Common Stock covered by the
Stock Option. The Company will evidence each Participant’s ownership of Common
Stock issued upon exercise of a Stock Option pursuant to a designated system,
such as book entries by the transfer agent; if a stock certificate for such
shares of Common Stock is issued, it will be substantially in the form set forth
in Section 7.2(c).

ARTICLE VII

RESTRICTED STOCK

7.1        Awards of Restricted Stock.    Shares of Restricted Stock may be
issued either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the Eligible Individuals, to whom, and the time or
times at which, grants of Restricted Stock shall be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant (subject to
Section 7.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards.

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified Performance Goals or such other factors as the Committee
may determine in its sole discretion.

7.2        Awards and Certificates.    If required by the Award Agreement,
Eligible Individuals selected to receive Restricted Stock shall not have any
right with respect to such Award, unless and until such Participant has
delivered a fully executed copy of the Award Agreement evidencing the Award to
the Company, to the extent required by the Committee, and has otherwise complied
with the applicable terms and conditions of such Award. Further, such Award
shall be subject to the following conditions:

(a)        Purchase Price. The purchase price of Restricted Stock shall be fixed
by the Committee. Subject to Section 4.4, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.

(b)        Acceptance. Awards of Restricted Stock must be accepted within a
period of 60 days (or such shorter period as the Committee may specify at grant)
after the grant date, by executing a Restricted Stock Award Agreement and by
paying whatever price (if any) the Committee has designated thereunder.



--------------------------------------------------------------------------------

(c)        Legend. The Company will evidence each Participant’s ownership of
Restricted Stock pursuant to a designated system, such as book entries by the
transfer agent. If a stock certificate for such shares of Restricted Stock is
issued, such certificate shall be registered in the name of such Participant,
and shall, in addition to such legends required by applicable securities laws,
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Vistra Energy Corp. (the
“Company”) 2016 Omnibus Incentive Plan (the “Plan”) and an Agreement entered
into between the registered owner and the Company dated
                        . Copies of such Plan and Agreement are on file at the
principal office of the Company.”

(d)        Custody. If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares subject to the Restricted Stock Award in the event that such Award is
forfeited in whole or part or otherwise transferred to the Company.

7.3        Restrictions and Conditions.    The shares of Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

(a)        Restriction Period.    (i) The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during the period or
periods set by the Committee (the “Restriction Period”) commencing on the date
of such Award, as set forth in the Restricted Stock Award Agreement and such
agreement shall set forth a vesting schedule and any event that would accelerate
vesting of the shares of Restricted Stock. Within these limits, based on
service, attainment of Performance Goals pursuant to Section 7.3(a)(ii) and/or
such other factors or criteria as the Committee may determine in its sole
discretion, the Committee may condition the grant or provide for the lapse of
such restrictions in installments in whole or in part, or may accelerate the
vesting of all or any part of any Restricted Stock Award and/or waive the
deferral limitations for all or any part of any Restricted Stock Award.

(ii)        If the grant of shares of Restricted Stock or the lapse of
restrictions is based on the attainment of Performance Goals, the Committee
shall establish the objective Performance Goals and the applicable vesting
percentage of the Restricted Stock applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable fiscal year or
at such later date as otherwise determined by the Committee and while the
outcome of the Performance Goals are substantially uncertain. Such Performance
Goals may incorporate provisions for disregarding (or adjusting for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances.



--------------------------------------------------------------------------------

(b)        Rights as a Stockholder. Except as provided in Section 7.3(a) and
this Section 7.3(b) or as otherwise determined by the Committee in an Award
Agreement, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a holder of shares of Common Stock of the Company,
including, without limitation, the right to receive dividends (the payment of
which shall be deferred until, and conditioned upon, the expiration of the
applicable Restriction Period and the satisfaction of any other vesting
conditions applicable to such shares of Restricted Stock), the right to vote
such shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares.

(c)        Termination. Unless otherwise determined by the Committee at grant
or, if no rights of the Participant are reduced, thereafter, subject to the
applicable provisions of the Award Agreement and the Plan, upon a Participant’s
Termination for any reason during the relevant Restriction Period, all
Restricted Stock still subject to restriction will be forfeited in accordance
with the terms and conditions established by the Committee at grant or
thereafter.

(d)        Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the shares of Restricted Stock, such earned shares
(and to the extent ownership of such shares is evidenced by stock certificates,
the stock certificates for such shares) shall be delivered to the Participant.
All legends shall be removed from said certificates at the time of delivery to
the Participant, except as otherwise required by applicable law or other
limitations imposed by the Committee.

ARTICLE VIII

PERFORMANCE AWARDS

8.1        Performance Awards.    The Committee may grant a Performance Award to
a Participant payable upon the attainment of specific Performance Goals. If the
Performance Award is payable in shares of Restricted Stock, such shares shall be
transferable to the Participant only upon attainment of the relevant Performance
Goal in accordance with Article VII. If the Performance Award is payable in
cash, it may be paid upon the attainment of the relevant Performance Goals
either in cash or in shares of Restricted Stock (based on the then current Fair
Market Value of such shares), as determined by the Committee, in its sole and
absolute discretion. Each Performance Award shall be evidenced by an Award
Agreement in such form that is not inconsistent with the Plan and that the
Committee may from time to time approve.

8.2        Terms and Conditions. Performance Awards awarded pursuant to this
Article VIII shall be subject to the following terms and conditions:

(a)        Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals are achieved and the percentage of each Performance Award that
has been earned.

(b)        Non-Transferability. Subject to the applicable provisions of the
Award Agreement and the Plan, Performance Awards may not be Transferred during
the Performance Period.



--------------------------------------------------------------------------------

(c)        Dividends. To the extent determined by the Committee, Participants
shall be entitled to receive an amount equal to the dividends paid on the number
of shares of Common Stock covered by the Performance Award; provided that
payment of dividends or dividend equivalents shall be deferred until, and
conditioned upon, vesting and settlement of the underlying Performance Award.

(d)        Payment. Following the Committee’s determination in accordance with
Section 8.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in shares of Common Stock or in cash) as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards. Notwithstanding the foregoing, the Committee may, in its
sole discretion, award an amount less than the earned Performance Awards and/or
subject the payment of all or part of any Performance Award to additional
vesting, forfeiture and deferral conditions as it deems appropriate.

(e)        Termination. Subject to the applicable provisions of the Award
Agreement and the Plan, upon a Participant’s Termination for any reason during
the Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.

(f)        Accelerated Vesting. Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, the Committee may,
at or after grant, accelerate the vesting of all or any part of any Performance
Award.

ARTICLE IX

OTHER STOCK-BASED AND CASH-BASED AWARDS

9.1        Other Stock-Based Awards.    The Committee is authorized to grant to
Eligible Individuals Other Stock-Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to shares of
Common Stock, including but not limited to, shares of Common Stock awarded
purely as a bonus and not subject to restrictions or conditions, shares of
Common Stock in payment of the amounts due under an incentive or performance
plan sponsored or maintained by the Company or an Affiliate, stock equivalent
units, restricted stock units, and Awards valued by reference to book value of
shares of Common Stock. Other Stock-Based Awards may be granted either alone or
in addition to or in tandem with other Awards granted under the Plan.

Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine, in its sole discretion.

9.2        Terms and Conditions.    Other Stock-Based Awards made pursuant to
this Article IX shall be subject to the following terms and conditions:

(a)        Non-Transferability. Subject to the applicable provisions of the
Award Agreement and the Plan, shares of Common Stock subject to Awards made
under this Article IX may not be Transferred prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.



--------------------------------------------------------------------------------

(b)        Dividends. To the extent determined by the Committee, Participants
shall be entitled to receive an amount equal to the dividends paid on the number
of shares of Common Stock covered by Awards made under this Article IX; provided
that payment of dividends or dividend equivalents shall be deferred until, and
conditioned upon, vesting and settlement of the underlying Award.

(c)        Vesting. Any Award under this Article IX and any Common Stock covered
by any such Award shall vest or be forfeited to the extent so provided in the
Award Agreement, as determined by the Committee, in its sole discretion.

(d)        Price. Common Stock issued on a bonus basis under this Article IX may
be issued for no cash consideration. Common Stock purchased pursuant to a
purchase right awarded under this Article IX shall be priced, as determined by
the Committee in its sole discretion.

9.3        Other Cash-Based Awards.    The Committee may from time to time grant
Other Cash-Based Awards to Eligible Individuals in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law, as it shall
determine in its sole discretion. Other Cash-Based Awards may be granted subject
to the satisfaction of vesting conditions or may be awarded purely as a bonus
and not subject to restrictions or conditions, and if subject to vesting
conditions, the Committee may accelerate the vesting of such Awards at any time
in its sole discretion. The grant of an Other Cash-Based Award shall not require
a segregation of any of the Company’s assets for satisfaction of the Company’s
payment obligation thereunder.

ARTICLE X

CHANGE IN CONTROL PROVISIONS

10.1        Benefits.    In the event of a Change in Control of the Company (as
defined below), and except as otherwise provided by the Committee in an Award
Agreement, a Participant’s unvested Awards shall not vest automatically and a
Participant’s Awards shall be treated in accordance with one or more of the
following methods as determined by the Committee:

(a)        Awards, whether or not then vested, shall be continued, assumed, or
have new rights substituted therefor, as determined by the Committee in a manner
consistent with the requirements of Section 409A of the Code, and restrictions
to which shares of Restricted Stock or any other Award granted prior to the
Change in Control are subject shall not lapse upon a Change in Control and the
Restricted Stock or other Award shall, where appropriate in the sole discretion
of the Committee, receive the same distribution as other Common Stock on such
terms as determined by the Committee; provided that the Committee may decide to
award additional Restricted Stock or other Awards in lieu of any cash
distribution. Notwithstanding anything to the contrary herein, for purposes of
Incentive Stock Options, any assumed or substituted Stock Option shall comply
with the requirements of Treasury Regulation Section 1.424-1 (and any amendment
thereto).



--------------------------------------------------------------------------------

(b)        The Committee, in its sole discretion, may provide for the purchase
of any Awards by the Company or an Affiliate for an amount of cash equal to the
excess (if any) of the Change in Control Price (as defined below) of the shares
of Common Stock covered by such Awards, over the aggregate exercise price of
such Awards. For purposes hereof, “Change in Control Price” shall mean the
highest price per share of Common Stock paid in any transaction related to a
Change in Control of the Company.

(c)        The Committee may, in its sole discretion, terminate all outstanding
and unexercised Stock Options or any Other Stock-Based Award that provides for a
Participant elected exercise, effective as of the date of the Change in Control,
by delivering notice of termination to each Participant at least twenty
(20) days prior to the date of consummation of the Change in Control, in which
case during the period from the date on which such notice of termination is
delivered to the consummation of the Change in Control, each such Participant
shall have the right to exercise in full all of such Participant’s Awards that
are then outstanding (without regard to any limitations on exercisability
otherwise contained in the Award Agreements), but any such exercise shall be
contingent on the occurrence of the Change in Control, and, provided that, if
the Change in Control does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
shall be null and void.

(d)        The Committee may, in its sole discretion, make any other
determination as to the treatment of Awards in connection with such Change in
Control as the Committee may determine. Any escrow, holdback, earnout or similar
provisions in the definitive agreement(s) relating to such transaction may apply
to any payment to the holders of Awards to the same extent and in the same
manner as such provisions apply to the holders of shares of Common Stock.

Notwithstanding any other provision herein to the contrary, the Committee may,
in its sole discretion, provide for accelerated vesting or lapse of
restrictions, of an Award at any time.

10.2        Change in Control.    Unless otherwise determined by the Committee
in the applicable Award Agreement or other written agreement with a Participant
approved by the Committee, a “Change in Control” shall be deemed to occur if:

(a)        any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;

(b)        during any period of 24 consecutive calendar months, individuals who
were directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least two-thirds of the
Incumbent Directors will be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result



--------------------------------------------------------------------------------

of an actual or threatened proxy contest with respect to election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a “person” (as used in Section 13(d) of the Exchange Act), in
each case, other than the Board, which individual, for the avoidance of
doubt, shall not be deemed to be an Incumbent Director for purposes of this
Section 10.2(b), regardless of whether such individual was approved by a vote of
at least two-thirds of the Incumbent Directors;

(c)        consummation of a reorganization, merger, consolidation or other
business combination (any of the foregoing, a “Business Combination”) of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, in any case with respect to which the Company voting securities
outstanding immediately prior to such Business Combination do not, immediately
following such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the Company or any
ultimate parent thereof) more than 50% of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company (or its
successor) or any ultimate parent thereof after the Business Combination; or

(d)        a complete liquidation or dissolution of the Company or the
consummation of a sale or disposition by the Company of all or substantially all
of the Company’s assets other than the sale or disposition of all or
substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the outstanding voting securities of the Company at the time of the
sale.

Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.

ARTICLE XI

TERMINATION OR AMENDMENT OF PLAN

Notwithstanding any other provision of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure that the Company
may comply with any regulatory requirement referred to in Article XIII or
Section 409A of the Code), or suspend or terminate it entirely, retroactively or
otherwise, and the Committee may amend the Plan to the extent such amendment is
(i) ministerial or administrative in nature and does not result in a material
change to the cost of the Plan or (ii) required by law. Notwithstanding anything
in the preceding sentence to the contrary, unless otherwise required by law or
specifically provided herein, the rights of a Participant, with respect to
Awards granted prior to any amendment (whether by the Board or the Committee),
suspension or termination, may not be impaired without the consent of such
Participant. Notwithstanding anything herein to the contrary, the Board may
amend the Plan or any Award Agreement at any time without a Participant’s
consent to comply with applicable law, including Section 409A of the Code. The
Committee may amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Article IV or as otherwise specifically provided
herein, no such amendment or other action by the Committee shall impair the
rights of any holder without the holder’s consent.



--------------------------------------------------------------------------------

ARTICLE XII

UNFUNDED STATUS OF PLAN

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.

ARTICLE XIII

GENERAL PROVISIONS

13.1        Legend.    The Committee may require each person receiving shares of
Common Stock pursuant to a Stock Option or other Award under the Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof. In addition to any
legend required by the Plan, the certificates for such shares (if any) may
include any legend that the Committee deems appropriate to reflect any
restrictions on Transfer. All certificates for shares of Common Stock (to the
extent such shares are certificated) delivered under the Plan shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock is then
listed or any national securities exchange system or over-the-counter market
upon whose system the Common Stock is then quoted, any applicable federal or
state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

13.2        Other Plans.    Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required, and such arrangements may be
either generally applicable or applicable only in specific cases.

13.3        No Right to Employment/Directorship/Consultancy.    Neither the Plan
nor the grant of any Option or other Award hereunder shall give any Participant
or other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall the Plan nor the grant of any Option or other Award
hereunder limit in any way the right of the Company or any Affiliate by which an
employee is employed or a Consultant or Non-Employee Director is retained to
terminate such employment, consultancy or directorship at any time.

13.4        Withholding of Taxes.    The Company shall have the right to deduct
from any payment to be made pursuant to the Plan, or to otherwise require, prior
to the issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under
Section 83(b)



--------------------------------------------------------------------------------

of the Code, a Participant shall pay all required withholding to the Company.
Any minimum statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due in respect of such fraction of a share shall be paid instead in
cash by the Participant.

13.5        No Assignment of Benefits.    No Award or other benefit payable
under the Plan shall, except as otherwise specifically provided by law or
permitted by the Committee, be Transferable in any manner, and any attempt to
Transfer any such benefit shall be void, and any such benefit shall not in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

13.6        Listing and Other Conditions.

(a)        Unless otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange, system sponsored by a
national securities association or recognized over-the-counter market, the
issuance of shares of Common Stock pursuant to an Award shall be conditioned
upon such shares being listed on such exchange, system or market. The Company
shall have no obligation to issue such shares unless and until such shares are
so listed, and the right to exercise any Option or other Award with respect to
such shares shall be suspended until such listing has been effected.

(b)        If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Option or other
Award is or may in the circumstances be unlawful or result in the imposition of
excise taxes on the Company under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

(c)        Upon termination of any period of suspension under this Section 13.6,
any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

(d)        A Participant shall be required to supply the Company with
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

13.7        Other Requirements.    Notwithstanding anything herein to the
contrary, as a condition to the receipt of shares of Common Stock pursuant to an
Award under the Plan, to the extent required by the Committee, the Participant
shall execute and deliver documentation that shall set forth certain
restrictions on transferability of the shares of Common Stock acquired upon
exercise or purchase, and such other terms as the Committee shall from time to
time establish.



--------------------------------------------------------------------------------

13.8        Governing Law.    The Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).

13.9        Jurisdiction; Waiver of Jury Trial.    Any suit, action or
proceeding with respect to the Plan or any Award Agreement, or any judgment
entered by any court of competent jurisdiction in respect of any thereof, shall
be resolved only in the courts of the State of Delaware or the United States
District Court for the District of Delaware and the appellate courts having
jurisdiction of appeals in such courts. In that context, and without limiting
the generality of the foregoing, the Company and each Participant shall
irrevocably and unconditionally (a) submit in any proceeding relating to the
Plan or any Award Agreement, or for the recognition and enforcement of any
judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction of
the courts of the State of Delaware, the court of the United States of America
for the District of Delaware, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agree that all claims in respect of any
such Proceeding shall be heard and determined in such Delaware State court or,
to the extent permitted by law, in such federal court, (b) consent that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Company and each Participant may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agree not to plead or claim the same,
(c) waive all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to the Plan or any Award
Agreement, (d) agree that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party, in the
case of a Participant, at the Participant’s address shown in the books and
records of the Company or, in the case of the Company, at the Company’s
principal offices, attention General Counsel, and (e) agree that nothing in the
Plan shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Delaware.

13.10        Construction.    Wherever any words are used in the Plan or an
Award Agreement in the masculine gender they shall be construed as though they
were also used in the feminine gender in all cases where they would so apply,
and wherever words are used herein in the singular form they shall be construed
as though they were also used in the plural form in all cases where they would
so apply.

13.11        Other Benefits.    No Award granted or paid out under the Plan
shall be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or its Affiliates nor affect any benefit under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.

13.12        Costs.    The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
Awards hereunder.



--------------------------------------------------------------------------------

13.13        No Right to Same Benefits.    The provisions of Awards need not be
the same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

13.14        Death/Disability.    The Committee may in its discretion require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan and the applicable Award Agreement.

13.15        Section 16(b) of the Exchange Act.    All elections and
transactions under the Plan by persons subject to Section 16 of the Exchange Act
involving shares of Common Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3. The Committee may establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.

13.16        Section 409A of the Code.    The Plan is intended to comply with
the applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and to the extent such provision cannot be amended to
comply therewith, such provision shall be null and void. The Company shall have
no liability to a Participant, or any other party, if an Award that is intended
to be exempt from, or compliant with, Section 409A of the Code is not so exempt
or compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the Company.
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of such employee’s separation from service (other than a payment that is
not subject to Section 409A of the Code) shall be delayed for the first six
(6) months following such separation from service (or, if earlier, the date of
death of the specified employee) and shall instead be paid (in a manner set
forth in the Award Agreement) upon expiration of such delay period.

13.17        Successors and Assigns.    The Plan and any applicable Award
Agreement(s) shall be binding on all successors and permitted assigns of a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate.

13.18        Severability of Provisions.    If any provision of the Plan or any
Award Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof, and the Plan
and/or Award Agreement shall be construed and enforced as if such provisions had
not been included.



--------------------------------------------------------------------------------

13.19        Payments to Minors, Etc. Any benefit payable to or for the benefit
of a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their officers, directors/managers, employees, agents and
representatives with respect thereto.

13.20        Lock-Up Agreement. As a condition to the grant of an Award, if
requested by the Company and the lead underwriter of any public offering of
Common Stock (the “Lead Underwriter”), a Participant shall irrevocably agree not
to sell, contract to sell, grant any option to purchase, transfer the economic
risk of ownership in, make any short sale of, pledge or otherwise transfer or
dispose of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire Common Stock (except Common Stock included in such public
offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter shall specify
(the “Lock-Up Period”). The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agree that the Company may impose stop-transfer instructions with respect to
Common Stock acquired pursuant to an Award until the end of such Lock-Up Period.

13.21        Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

13.22        Company Recoupment of Awards. A Participant’s rights with respect
to any Award hereunder shall in all events be subject to (i) any right that the
Company may have under any Company recoupment policy or other agreement or
arrangement with a Participant, or (ii) any right or obligation that the Company
may have regarding the clawback of “incentive-based compensation” under
Section 10D of the Exchange Act and any applicable rules and regulations
promulgated thereunder from time to time by the U.S. Securities and Exchange
Commission.

ARTICLE XIV

EFFECTIVE DATE OF PLAN

The Plan became effective on October 3, 2016.

ARTICLE XV

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date. For purposes of the Plan, approval by the bankruptcy court shall
serve as stockholder approval, unless otherwise prohibited by law.



--------------------------------------------------------------------------------

ARTICLE XVI

NAME OF PLAN

The Plan shall be known as the “Vistra Energy Corp. 2016 Omnibus Incentive
Plan.”



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

Performance goals established for purposes of Awards may be (but are not
required to be) based on the attainment of certain target levels of, or a
specified increase or decrease (as applicable) in, one or more of the following:

 

  •  

Non-GAAP performance measures included in any of the Company’s SEC filings;

 

  •  

Line items on the Company’s income statement, including but not limited to net
interest income, total other income, total costs and expenses, income before
taxes, net income and/or earnings per share;

 

  •  

Line items on the Company’s balance sheet, including but not limited to debt or
other similar financial obligations of the Company, which may be calculated net
of cash balances and/or other offsets and adjustments as may be established by
the Committee in its sole discretion;

 

  •  

Line items on the Company’s statement of cash flows, including but not limited
to net cash provided in (used by) operating activities, investing activities,
and/or financing activities;

 

  •  

Market share;

 

  •  

Operational metrics, including but not limited to generation performance,
customer churn, residential ending customer count, customer satisfaction,
average days sales outstanding, energizing events issues/success, customer
complaints/success, systems availability and downtime, contribution margin, and
safety and environmental improvements;

 

  •  

Financial ratios, including but not limited to operating margin, return on
equity, return on assets, and/or return on invested capital; or

 

  •  

Total shareholder return, the fair market value of a share of Common Stock, or
the growth in value of an investment in the Common Stock assuming the
reinvestment of dividends.

(i)    Performance goals may also be based upon individual participant
performance goals, as determined by the Committee, in its sole discretion. In
addition, such performance goals may be based upon the attainment of specified
levels of Company (or subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of one
or more other companies or one or more groups of companies (e.g., an index). The
Committee may also (i) designate additional business criteria on which the
performance goals may be based; or (ii) adjust, modify or amend the
aforementioned business criteria.

The Committee may, in its sole discretion, also exclude, or adjust to reflect,
the impact of an event or occurrence that the Committee determines should be
appropriately excluded or adjusted, including:

(b)        restructurings, discontinued operations, extraordinary items or
events, and other unusual or non-recurring charges as described in Accounting
Standards Codification 225-20, “Extraordinary and Unusual Items,” and/or
management’s discussion and analysis of financial condition and results of
operations appearing or incorporated by reference in the Company’s Form 10-K for
the applicable year;



--------------------------------------------------------------------------------

(c)        an event either not directly related to the operations of the Company
or not within the reasonable control of the Company’s management;

(d)        a change in tax law or accounting standards required by generally
accepted accounting principles; or

(e)        a decision to accelerate or defer capital expenditures or expenses
contrary to the timing reflected in the Company’s annual financial plan.